          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

ROBERT L. WALKER JR.
#32030-009                                                PLAINTIFF

v.                     No. 5:19-cv-232-DPM

DUSTY DODSON, Administrator,
Dallas County Jail; and ST AN
McGHEE, Sheriff, Dallas County Jail                 DEFENDANTS

                           JUDGMENT
     Walker's complaint is dismissed without prejudice.



                               D.P. Marshall (r.
                               United States District Judge
